Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ira Matsil  (Reg. No. 35,272) on 01/20/2022.

The application has been amended as follows: 
after “weight” (claim 8, line 2) insert --  per user  --;
replace “a” (claim 10, line 2) with --  the  --;
after “weight” (claim 18, line 3) insert --  per user  --;
after “weight” (claim 20, line 7) insert --  per user  --;
after “applying” (claim 20, line 10) insert --  the  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for managing a memory of a vehicle multimedia system, the method comprising:
analyzing a use rate per streaming service;
allocating a partition of the memory per streaming service according to the analyzed use rate;
compressing streaming data when the streaming data is downloaded, wherein compressing the streaming data comprises applying different compression rates according to streaming data types; and
caching the compressed streaming data in the partition allocated for a specific streaming service corresponding to the streaming data.

Independent Claim 11:
11.	A vehicle multimedia playback apparatus, comprising:
a memory;
a controller configured to allocate a partition of the memory per streaming service according to a use rate per streaming service; and
a communication unit configured to download streaming data,
wherein the controller is configured to perform control such that the streaming data is compressed when the streaming data is acquired through the communication unit and the compressed streaming data is cached in the partition allocated for a specific streaming service corresponding to the streaming data, the controller applying different compression rates for streaming data types.

Independent Claim 20:
20.	A method for managing a memory of a vehicle multimedia system, the method comprising:
analyzing a use rate per streaming service for a plurality of users;
analyzing a streaming service use pattern per user;
assigning a weight per user based on the streaming service use pattern per user;
allocating a partition of the memory per streaming service according to the analyzed use rate and the assigned weight per user;
compressing streaming data when the streaming data is downloaded by applying different compression rates according to streaming data types, wherein compressing the streaming data comprises applying the different compression rates according to streaming data types; and
caching the compressed streaming data in the partition allocated for a specific streaming service corresponding to the streaming data.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/